UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4019
DANIEL BOWYER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Southern District of West Virginia, at Beckley.
               David A. Faber, Chief District Judge.
                           (CR-01-171)

                      Argued: December 6, 2002

                      Decided: February 19, 2003

    Before NIEMEYER and WILLIAMS, Circuit Judges, and
  Henry M. HERLONG, Jr., United States District Judge for the
        District of South Carolina, sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Sanford Benjamin Bryant, ALLEN, GUTHRIE &
MCHUGH, Charleston, West Virginia, for Appellant. Steven Ian
Loew, Assistant United States Attorney, Charleston, West Virginia,
for Appellee. ON BRIEF: Kasey Warner, United States Attorney,
Charleston, West Virginia, for Appellee.
2                     UNITED STATES v. BOWYER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Daniel Bowyer appeals his 30-month sentence, imposed on Count
III of the indictment in this case, charging him with possession of a
firearm by one who is an unlawful user of or addicted to a controlled
substance, in violation of 18 U.S.C. § 922(g)(3) and 18 U.S.C.
§ 924(a)(2). He contends that a four-level enhancement for possessing
15 other firearms, imposed under U.S.S.G. § 2K2.1(b)(1)(B) (2001),
should not have been given because Application Note 2 under
U.S.S.G. § 2K2.4 (2001) precludes the imposition of the enhance-
ment. We disagree with Bowyer’s argument and affirm the sentence
imposed by the district court.

   In July 2001, a grand jury returned an indictment charging Bowyer
in three counts relating to two separate occurrences. In connection
with a controlled purchase from Bowyer of cocaine and cocaine base
on August 23, 2000, during which a revolver lay on a nearby table in
plain view, the indictment charged Bowyer in Count I for drug traf-
ficking, in violation of 21 U.S.C. § 841(a)(1), and in Count II for pos-
session of a firearm in furtherance of a drug-trafficking offense, in
violation of 18 U.S.C. § 924(c)(1)(A). In connection with Bowyer’s
possession of a rifle about seven months later, on March 28, 2001, the
indictment charged Bowyer in Count III for possession of a firearm
while addicted to hydrocodone, a controlled substance. Pursuant to a
plea agreement, Bowyer pleaded guilty to Count II, charging posses-
sion of a firearm on August 23, 2000 in connection with the cocaine
sale, and to Count III, charging possession of a firearm in March 2001
while addicted to hydrocodone. The government dismissed Count I,
which charged Bowyer with drug trafficking.

  During sentencing, the district court determined that the minimum
sentence on Count II was 60 months, to be served consecutive to any
sentence given on Count III. And on Count III, the court concluded
                      UNITED STATES v. BOWYER                         3
that the offense level should be enhanced four levels under U.S.S.G.
§ 2K2.1(b)(1)(B) (2001) because, at the time Bowyer committed the
offense, he possessed 15 other firearms that he had purchased over the
period of a year. After applying the enhancement and a reduction for
acceptance of responsibility, the resulting sentencing range was 30-37
months. The court sentenced Bowyer to 30 months imprisonment on
Count III.

   Bowyer argues that the four-level enhancement was in error.
According to Bowyer, Application Note 2 under U.S.S.G. § 2K2.4
(2001) precluded the imposition of the enhancement. This application
note, which annotates the guideline governing imposition of sentence
for a violation of § 924(c), states:

    If a sentence under this Guideline is imposed in conjunction
    with a sentence for an underlying offense, do not apply any
    specific offense characteristic for possession, brandishing,
    use, or discharge of an explosive or firearm when determin-
    ing the sentence for the underlying offense.

(Emphasis added). Bowyer points out that this language, added by
Amendment No. 599 to the Sentencing Guidelines, was inserted to
respond to court decisions that interpreted "underlying offense" too
narrowly so as to encompass only the particular offense that was the
predicate for the § 924(c) firearms charge. Bowyer asserts that "the
underlying offense here is not limited to the drug offense. So if you
have another crime, it could be an underlying offense related to the
924(c) that is subject to the language of Application Note 2." In par-
ticular, Bowyer argues:

    You don’t apply any of the specific offense characteristics
    related to possession or use of firearms to an underlying
    offense; that is, the addict in possession count, the 922(g)(3)
    count here. You don’t add those specific offense characteris-
    tics when the defendant is also being sentenced for a 924(c),
    basically because it is akin to double counting.

In essence, Bowyer maintains that the sentencing on Count II and the
sentencing on Count III are related in that the offense charged in
Count III is an underlying offense to the offense charged in Count II
4                     UNITED STATES v. BOWYER
so that imposition of a multiple weapons enhancement on the Count
III sentence involves double counting. In particular, Bowyer argues
that his "possession, and the uses he made of, many of the 15 firearms
would clearly be considered as relevant conduct" for the drug traffick-
ing offense underlying his § 924(c) violation. According to Bowyer,
his conduct "involved an ongoing series of transactions in which he:
dealt cocaine, cocaine base and perhaps other controlled substances;
bought drugs, sold drugs; used drugs; was addicted to drugs; pos-
sessed multiple firearms; and traded numerous firearms for drugs and
drugs for firearms."

   We conclude, however, that this argument is grounded on a flawed
predicate, and the appropriate understanding of Bowyer’s offenses
renders the application note inapplicable to the circumstances in this
case. The conviction for which the sentence was enhanced was pos-
session of a rifle in March 2001 while Bowyer was addicted to hydro-
codone, a controlled substance. The underlying offense for this
§ 922(g) violation was possession and use of the hydrocodone, but
Bowyer was not charged nor sentenced for that offense. The conduct
charged in Count II had its own underlying offense, namely traffick-
ing in cocaine and cocaine base. There is nothing in the record that
makes the Count III offense an underlying offense for the Count II
offense so that the enhancement of the Count III offense for 15 other
firearms could result in double counting when sentencing for the two
offenses.

  The lead-in clause to Application Note 2 of U.S.S.G. § 2K2.4
(2001) provides:

    If a sentence under this guideline is imposed in conjunction
    with a sentence for an underlying offense, do not apply any
    specific offense characteristic for the possession, brandish-
    ing, use, or discharge of an explosive or firearm when deter-
    mining the sentence for the underlying offense.

(Emphasis added). Because Count III was not the underlying offense
for Count II, this Application Note is not relevant. Rather Counts II
and III charged distinct conduct separated by seven months in time.
Accordingly, there was no double counting for sentencing with
respect to either offense.
                       UNITED STATES v. BOWYER                         5
   In this case, the district court, when sentencing Bowyer on Count
III, added to the offense level four levels attributable to the fact that
at the time Bowyer possessed the rifle as a person addicted to hydro-
codone, he also possessed 15 other firearms. Under U.S.S.G.
§ 2K2.1(b)(1)(B) (2001), if he possessed between 8 and 24 other fire-
arms, his sentence is to be enhanced four levels. We find no error in
the district court’s application of the enhancement.

                                                            AFFIRMED